Title: To George Washington from Christopher Ludwick, January 1780
From: Ludwick, Christopher
To: Washington, George


          
            May it please your Excellency
            Morris Town Jany 1780
          
          Permit me to lay before you a matter of the greatest importance to an Army, viz. that of supplying it with Bread.
          With two ovens, now at this place, we can furnish 1500 Loaves, of Bread daily, one of said ovens, is out of repair and ready to fall, which can be prevented by building a new one adjoining it, this will support the old one, and enable me to furnish 750 loaves more ⅌ day, and amount to 2250 loaves, which at 5 lb. each, woud nearly Supply the Army.
          Now for the want of this Oven, the best flour is Issued to the Army in lieu of Bread, consequently the bad only, together with Buck wheat and Indian Meal is sent to the Bake house, from which it is impossible to make good Bread, whereas if the whole was mix’d and bak’d we shoud have passable Bread and no flour Condem’d and wasted as is to frequently the case.
          I would beg leave to recommend that no flour be condem’d in the Army, but sent to the nearest Magazine as it will all with proper care make good Bread.
          I must further beg leave to recommend that a Committee of Inspection be appointed in the Ar⟨my⟩ whose business it shall be to Inspect the Magazines of Provision, Bake house &c. and to furnish such necessaries from time to time as may be found wan⟨t⟩ing for the safety and convenience there of. as the Bake house particularly has for some time past entirely neglected. I have the honour to be with the greatest respect Your Excellencies Most Obedt & Most Humble Servt
          
            Christoffal LudwickBacker [Baker] mahster
          
         